UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6381



ANDERSON L. TERRY,

                                            Plaintiff - Appellant,

          versus

LYNN PHILLIPS; JOHN DOE, various employees at
Central Prison,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-95-881-5-F)


Submitted:   June 28, 1996                 Decided:   July 23, 1996


Before HALL and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Anderson L. Terry, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his 42 U.S.C. § 1983 (1988) complaint. The dis-

trict court's dismissal without prejudice is not appealable. See
Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993). A dismissal without prejudice could be

final if "no amendment [to the complaint] could cure defects in the

plaintiff's case." Id. at 1067. In ascertaining whether a dismissal
without prejudice is reviewable in this court, the court must

determine "whether the plaintiff could save his action by merely

amending the complaint." Id. at 1066-67.

     Because Appellant could have amended his complaint to assert

some claims, the dismissal order is not appealable. Accordingly, we

dismiss the appeal for lack of jurisdiction. We deny Appellant's
motion to stay as moot and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2